Citation Nr: 1008251	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-39 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1967.  

In a July 2005 rating decision, the RO initially denied the 
Veteran's claim for service connection for PTSD.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision in which 
the RO confirmed and continued the denial of the Veteran's 
claim.  The Veteran perfected an appeal of that decision.    

In January 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript is associated with the claims file.

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the 
findings of record, which include diagnoses of PTSD, major 
depression, and adjustment disorder with depressed moods, the 
Board has recharacterized the Veteran's claim as described on 
the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (per curiam order).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that is 
related to an in-service stressor.

2.  Objective evidence has been submitted to verify the 
Veteran's claimed in-service stressor(s).




CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, diagnosed as PTSD, are met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  VA's notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Given the Board's favorable disposition of the Veteran's 
claim for service connection, the Board finds that all 
notification and development actions needed to fairly 
adjudicate this appeal have been accomplished.

II.  Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

After a careful review of the evidence of record, and 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran suffers from PTSD which is 
linked to a corroborated in-service stressor and that service 
connection is warranted.  

During the Travel Board hearing, the Veteran testified as to 
three stressor events-the death of his former shipmate, J. 
R., on a swift boat in Vietnam, the drowning death of another 
shipmate, R. C., in California, and the transport of 19 Viet 
Cong prisoners of war (POWs).  With regard to the death of J. 
R., the Veteran stated that the captain announced that J. 
R.'s swift boat had been blown up before his ship made it to 
Da Nang and that, when his ship entered the harbor, J. R.'s 
ship was being taken out of the water and the Veteran could 
see that the whole front end was blown off, and that he heard 
later that J. R.'s body was not found.  As the Veteran got 
older, he started having nightmares about J. R.'s body flying 
up in the air and coming apart; he did not tell his family; 
and he got to the point where he would get rages and pick up 
furniture and throw it.  Because he felt that he caused his 
family too much pain, the Veteran would just stay out on the 
job until one evening when his wife came and saw his eyes 
bulging out and she called the doctor.  The second stressor 
event dealt with weekend liberty.  Apparently, on a Friday, 
R. C. told the Veteran that he never learned how to swim and 
that he had only six months to go.  On Monday morning, R. C. 
missed the boat bringing the crew back to their ship, then 
the Veteran saw R. C. running to catch another boat; however, 
he was staggering a little bit and stepped off the side of 
the boat and drown.  He saw R. C. go under the second time.  
The Veteran explained that it just opened a rage in him that 
someone put R. C. out on a ship and did not properly train 
him, that he just felt really angry with the Navy that they 
would allow that to happen.  With regard to the transport of 
enemy POWs, the Veteran testified that he filmed the Viet 
Cong coming up the Jacob's ladder onto his ship, the USS 
Cavalier; that one of them looked right in his face mocking 
and he thought "yes, you devil, you're the one that killed 
my friend and somehow [he] got that in [his] head and this 
man out of all those people because of the way he looked at 
[the Veteran], [he] just said . . . you devils killed my 
friend Jack."  He did not realize how angry he was, until 
later, when one of his children's Vietnamese friends came 
over to the house and the Veteran told his son to tell the 
man to get out of his house because he had an anger issue 
that he was dealing with.  Later, after they moved to 
Albuquerque, he told his wife she could not have a Vietnamese 
hairdresser, when he found out there were three at her hair 
salon.  The Veteran added that he did not realize that he had 
all this hate for all these people and that it was killing 
him until he started getting treatment for PTSD and his heart 
at the Albuquerque VA Medical Center.  He continues to have 
recurrent dreams about all three events.  

In statements dated in April and November of 2006, his VA 
psychiatrist stated that the Veteran has symptoms in all 
clusters of diagnostic criteria for PTSD; that he understood 
that the Veteran had submitted a stressor statement that 
relates the military incidents in which he was traumatized 
which involved the deaths of shipmates and exposure to death 
bodies in the ocean; and that those traumas do meet DSM 
criteria as traumatic events.  This psychiatrist added that 
the Veteran has suffered from symptoms and behavioral 
dysfunction arising from PTSD for many years since his active 
service in the U. S. Navy; that he was first diagnosed with 
PTSD at the VA in the context of a psychiatric admission in 
June 2005 when the Veteran experienced a severe exacerbation 
of symptoms including violent aggression; and that he has 
continued in outpatient treatment since that time with modest 
improvement, however, he remains disabled by this condition.  
In an October 2007 letter to the patient, this same 
psychiatrist indicated that he wanted to apprise the RO of 
the specific nature of the trauma the Veteran experienced in 
Vietnam.  On that occasion when he had recently been informed 
that his best friend, J. R., had been killed in action on his 
riverine patrol boat, his own ship arrived in Da Nang shortly 
after and, on that occasion, the Veteran observed his 
"friend's boat, it's hull exploded, at the LSD."  He 
experienced overwhelming feelings of loss, helplessness and 
guilt in relation to J. R.'s death and has continued to 
experience a full spectrum of PTSD symptoms in relation to 
this incident since.  These statements and letter clearly 
show that the Veteran has been diagnosed with PTSD and his 
PTSD symptoms have been linked to a reported in-service 
stressor, in particular the death of his friend and former 
shipmate, J. R.

With respect to the third criterion that there be credible 
supporting evidence that the claimed in-service stressor 
occurred, the Board notes that the Veteran did not engage in 
combat and he has not alleged that he did, therefore 
38 U.S.C.A. § 1154(b) is not applicable in this case.

As to whether there is credible supporting evidence that any 
claimed in-service stressor occurred, the Board finds that 
there is.  In an October 2006 response, the National Archives 
supplied the deck logs of the USS Cavalier, for July 2, 1996, 
the day 19 Vietnamese prisoners arrived on board ship and, 
for August 5, 1966, the day that the prisoners were 
transferred from the USS Cavalier.  In a June 2008 memorandum 
the RO's JSRRC Coordinator, verified that the Combat Area 
Casualty File (CACF) confirms that J. R. did die on February 
14, 1966, and that he was a member of the crew of PCF-4.  
However, service records show that the USS Cavalier entered 
the territorial waters of Vietnam on March 27, 1966, more 
than a month after the event.

As the Court has indicated, corroboration of every detail of 
a claimed stressor is not required; rather, a Veteran only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his or her personal exposure.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  Given that the 
Veteran has provided corroborative evidence of at least one 
stressful event which he has alleged and when considering 
that when a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which he served, 
his military records, and all pertinent medical and lay 
evidence, the Board finds that the Veteran's in-service 
stressor, his response to J. R.'s death, has been 
substantiated.  38 C.F.R. § 3.303(a).

As there is a medical diagnosis of PTSD related to a claimed 
in-service stressor, namely J. R.'s death, not to mention the 
transportation of enemy POWs on the Veteran's ship, the Board 
concludes that the evidence supports the grant of service 
connection for PTSD.

Thus, resolving all doubt in the Veteran's favor, the Board 
concludes that service connection for PTSD is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, diagnosed as 
PTSD, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


